         Case 1:15-cv-13367-ADB Document 190 Filed 12/11/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                        FOR DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,         )
                                   )                     Case No. 15-cv-13367-ADB
         Plaintiff,                )
                                   )
         v.                        )
                                   )
 MONICA TOTH,                      )
                                   )
         Defendant.                )
 _________________________________)

   United States’ Response to Toth’s Filing at ECF 187 Regarding Interest Calculations

       Monica Toth’s objections to the form of the proposed judgment are immaterial and

untimely and she has made no substantive objections on the merits. Ms. Toth makes two points:

that plaintiff’s filings have inconsistently calculated an interest start date, and she speculates as

to some sinister motive for the United States not including IRS Letter 3708 (providing notice and

demand), filed as ECF 187-2, in its Rule 26 disclosures. But Ms. Toth has identified no reliance

on or harm from the inconsistencies in the stated interest start date. Moreover, she has not been

harmed by not receiving the Letter 3708 in discovery – and indeed the United States was not

required to produce it, since in her answer to the complaint she admitted receiving notice and

demand, thus obviating the need to include Letter 3708 in the disclosures. In any event, the IRS

had mailed her the document in 2013–thus she should have already had a copy. As she

otherwise does not dispute the accuracy of the accounting that the United States provided with its

Explanation of Payments and Accruals for Use in Preparing Amended Final Judgment (ECF

181), her objection should be denied and the proposed judgment entered.




                                                   1
         Case 1:15-cv-13367-ADB Document 190 Filed 12/11/20 Page 2 of 5




       After reviewing Ms. Toth’s filing at ECF 187, the United States acknowledges that its

submissions have contained inconsistent interest start dates and penalty accrual dates, and

apologizes for this inadvertent oversight. As Ms. Toth notes, two places in the complaint have a

start date in 2015; an early declaration from Nancy Beasley (ECF 8-1) in support of a default

judgment submission has a start date in 20141; and in filings with the motion for summary

judgment, the declaration from Ms. Beasley (ECF 166-2) utilized a start date in 2013 (the correct

year), but in the wrong month (September, the date of the assessment, and not November, the

date interest and penalty accruals began) though it was not listed in the exhibit.2 Notably, the

assessment date, September 19, 2013, was correctly identified in the complaint and this is the

critical date.3 The assessment date was also correctly identified in the government’s motion for

summary judgment. These oversights on the interest/penalty accrual and calculation went

undiscovered until very recently at which point we acknowledged it and submitted an updated

calculation.

       Nonetheless, at this point, undersigned counsel is confident that the correct interest and

penalty accrual start date was included in the most recently proposed amended judgment. For

this reason, regardless of the confusion over the start date and amount due calculation (which

Ms. Toth never raised before this briefing over the proposed amended judgment) the Court




1
  Although the initial Beasley declaration (ECF No. 8-1) purports to identify an assessment date
of Jan. 30, 2014 as the start date for the interest and late-payment penalty accruals, an informal
review of the figures contained in it suggests that the computations were in fact made by using
the actual assessment date of Sept. 19, 2013 as the start date for the interest and late-payment
penalty accruals.
2
  In ECF 8, para 4, Ms. Beasley identified an incorrect assessment date.
3
  While notice and demand occurred about two months later, this delay inured to Ms. Toth’s
benefit as it reduced the amount of interest and penalties due. This is because until notice and
demand is made the United States is not entitled to begin the accrual of interest and penalties for
an assessed FBAR penalty.

                                                 2
         Case 1:15-cv-13367-ADB Document 190 Filed 12/11/20 Page 3 of 5




should enter the proposed amended judgment described in more detail below. Ms. Toth has

adduced no evidence that the current calculation of the interest or penalty accrual start date is

incorrect. Nor has she asserted reliance on a particular interest/penalty start date. Ms. Toth

never claimed that she took an action or refrained from undertaking an action based upon a

particular interest/penalty start date. And because, as set forth below, she admitted in her answer

that she received the notice and demand for payment (which began the accrual of interest and

penalties), she has no grounds to object.

       Throughout this case Ms. Toth has alleged without evidence that undersigned counsel

withheld documents during discovery. The latest iteration is ECF 187 at 3-4, where Ms. Toth

argues that IRS Letter #3708 was required to be included in the U.S.’ initial disclosures because

that document furnishes a portion of the United States’ case in chief regarding notice and

demand for payment. This allegation is spurious.

       The United States must prove notice and demand for payment as an element of its case.

However, Ms. Toth made a judicial admission in her answer (and again in her amended answer)

that notice and demand for payment was made upon her. The United States was entitled to rely

on her admission. Paragraph 26 of the complaint alleges that Ms. Toth received notice and

demand for payment. See ECF 1 at para 26. Toth admitted this allegation in an unqualified

fashion in both her answer and amended answer. See ECF 62 at para 1; ECF 65 at para 1.

Discovery of judicially admitted matters is improper. See Banks v. Yokemick, 214 F.Supp.2d

401, 405 (S.D.N.Y. 2002). Rule 26 (a)(1)(A)(i) only requires identifying/producing documents

that the party “may use to support its claims or defenses.” But given Toth’s admission, Letter

3708 would not have been used for any purpose in the United States’ case in chief. See

Giannone v. United States Steel Corp., 238 F.2d 544, 577 (3d Cir. 1956) (“Judicial



                                                  3
           Case 1:15-cv-13367-ADB Document 190 Filed 12/11/20 Page 4 of 5




admissions…. are admissions in pleadings… which do not have to be proven in the same

litigation.”) (Italics added.)

          Nor can Ms. Toth argue that the contents of IRS Letter 3708 (specifically the

identification of the date listed therein) was a separate component of the United States’ case in

chief, since Toth did not admit to an interest/penalty calculation, thus requiring the letter to be

included in the Rule 26 disclosure. Attached as Exhibit 1 is the main text of the United States’

initial disclosures. On page 2, “Nancy Beasley” is identified and the “subjects of the

discoverable information she is likely to provide relate to assessments and amounts currently

due and owing from Ms. Toth.” The interest start date, details of interest computations, dates of

an assessment, and calculation of amount due, fall squarely within the Rule 26 disclosure, and

Ms. Beasley ultimately submitted declarations within this briefing process on these exact

matters. This was a jury case, and given the inherent complexity of calculating interest and

penalties, a jury would be overwhelmed if the United States tried to prove its case in this respect

solely through documents. Instead, it was decided early in this case to put Ms. Beasley on the

stand to give live testimony to explain all of it.

          Ms. Toth never sent a request for production of any documents during discovery, let

alone a specific request for the IRS Letter at issue. Nevertheless, the United States voluntarily

produced documents to Ms. Toth after discovery ended, in response to her informal requests.

See Exhibit 2; see Exhibit 3. This was not the only instance in which the undersigned attempted

to resolve Toth’s concerns.4

          Ms. Toth has made payments to the Justice Department totaling $3,226,082.66 since the

Court granted the government’s motion for summary judgment—a payment of $3,138,097.48



4
    See Exhibit 4; Exhibit 5; Exhibit 6.

                                                     4
        Case 1:15-cv-13367-ADB Document 190 Filed 12/11/20 Page 5 of 5




made on Oct. 28, 2020, and a payment of $87,985.18 that the government will deem to have

been paid on Nov. 19, 2020. With these payments, the government agrees that the debt

represented by this action, as calculated pursuant to the Explanation of Payments and Accruals

for Use in Preparing Amended Final Judgment the government has submitted (ECF No. 181) has

been paid in full. The government thus requests that the Court enter as an amended judgment the

proposed amended judgment the government is attaching to this response as Exhibit 7, which

reflects both of the payments that Toth has made since September 2020, and says that the debt

sought in the complaint has been paid.

                                                    RICHARD ZUCKERMAN

                                                    Principal Deputy Assistant Attorney General
                                                    U.S. Department of Justice, Tax Division

                                                    /s/Andrew A. De Mello
                                                    ANDREW A. DE MELLO
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice
                                                    Box 55, Washington, D.C. 20044
                                                    Telephone: (202) 307-1372




                                               5
